DETAILED ACTION 
The amendment submitted on July 22, 2021 has been entered.  Claims 1-14 and 16-21 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed, although claims 1-14 and 16-19 would be allowable if an approvable terminal disclaimer were to be submitted.  
This communication includes at least one new ground of rejection that was neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement, so this Office action is non-final.  See MPEP 706.07(a).  
Withdrawn Rejections 
The rejection of claim 7 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the corrective amendment to claim 6.  
The rejection of claims 1-2, 4-6, 10-13, 15-17, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Brunengraber (US 4,997,976) is withdrawn because the examiner is persuaded that this reference does not reasonably teach the subject matter of original claim 15, which has now been incorporated into claim 1.  
The rejection of claims 1-17 and 19-20 under 35 U.S.C. 103 as being unpatentable over Brunengraber is likewise withdrawn.  
The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Brunengraber in view of Seiden (US 5,288,512 A) is withdrawn for substantially the same reasons.  
Maintained Rejections Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 20, as amended, remains rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunengraber (US 4,997,976).  
Brunengraber (cited in the prior action) discloses butanediol-bis-acetoacetates and “mix-tures thereof” (col. 2, l. 54) according to formula II (col. 2, ll. 30-55).  The genus of compounds within the meaning of formula II (col. 2, ll. 35-47) is so small that one would at once envisage at least the following two compounds: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The compound illustrated above on the left is an ester of beta-hydroxybutyrate, and the compound on the right is an ester of 1,3-butanediol and at least one ketone body.  The reference also acknowledges the (S) enantiomer (e.g., col. 3, ll. 45-55).  The examiner therefore maintains that the reference would have apprised the skilled artisan of the mixture of compounds referred to in claim 20, so the rejection is maintained with respect to this claim.  
New Grounds for Rejection Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brunengraber as applied above.  
The disclosure of Brunengraber is relied upon as set forth above.  In addition, this refer-ence discloses using the compounds illustrated above as food additives (col. 5, ll. 50-60).  The amount that is to be administered depends upon the “patient’s metabolic needs” (col. 6, l. 68; see generally “ADMINISTRATION AND DOSAGE” starting at col. 6, l. 55).  Applicant’s own specifi-cation (submitted December 20, 2020, at p. 45) admits that “administration may be adjusted according to individual need and professional judgment of a person administrating or supervising the administration of the compositions.”  The examiner concludes that the specific dosage amounts recited in claim 21 would have been viewed as a matter of routine experimentation within the general teachings of the reference and therefore prima facie obvious.  See MPEP 2144.05(II)(A) “Optimization Within Prior Art Conditions or Through Routine Experimentation”).  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-14 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Nos. 10,245,242 B1; 10,245,243 B1; 10,588,876 B2; 10,596,128 B2; 10,596,129 B2; 10,596,130 B2, 10,596,131 B2; and 10,925,843 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘242 patent claims a composition for increasing ketone body level including beta-hydroxybutyrate salts (claim 7) and an ester of S-1,3-butanediol (claim 21).  See also claims 6 and 10 of the ‘243 patent, claims 
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628